Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 10/20/2021.
Claims 1-25 are pending.
Response to Arguments
This is in response to the argument remarks filed on 10/20/2021.
In view of the amendment, the rejection of claims 21-22 and 24 which are rejected under 35 U.S.C. 101 is withdrawn.
The Amendment necessitated the new ground of rejections. Applicant’s arguments are moot.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8; 9-11, 14-16; 17-19; 21-23; 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mazlami et al., “Extraction of Microservices from Monolithic Software Architectures”, 2017, IEEE, pages 524-531, in view of Tyszberowicz et al., “Identifying .
As per claim 9: Mazlami discloses,
9. (Currently Amended) A computer-implemented method, comprising:
detecting, by a device operatively coupled to a processor, a disjoint code cluster in a
monolithic application based on a code property graph characterizing the monolithic application,
(See Figure 2, in p. 526, the cluster such as S1, S2, S2, that are disjointed in the Graph G(E,V), the Graph G(E,V) is the code property graph from the monolithic application)    

wherein the code property graph is generated based on an analysis of a temporal code evolution of the monolithic application that identifies groups of code changes of the monolithic application that occur in respective defined time periods;
(See section III, and see Figure 1, the M is a temporal code evolution of the monolithic application that has the history change HM, and the Graph G(E,V) is constructed based on the evolution of HM during the time period tstart to tend)

Regarding,
identifying, by the device, a functional purpose of the disjoint code cluster based on a business document corpus corresponding to the monolithic application; 
(In the cluster as of Figure 2, such as S1, S2, S3  p. 526, they are generated based on the analysis of a temporal code evolution as in Figure 1, and identified as candidates of microservices (left column, and text portion above Figure 2: “The graph representation is then cut into pieces to obtain
the candidates for microservices using the graph clustering algorithm described below.” Thus, S1, S2, S3  are disjoint sets of and it is identified with micro service functions. See also p. 526, texts in A Extraction Strategies, and in the sec. IV Evaluation, p. 528, 
“We implemented the presented extraction model and
strategies as a proof-of-concept in an open source Java
project2. We also wrote a web-based frontend in AngularJS3.
We evaluate our approach with respect to two research
questions:
RQ1: What is the performance of the implemented
prototype with respect to execution time?
RQ2: What is the quality of the microservice
recommendations generated by the prototype?”

Thus, the Monolithic code is extracted is within GitHub: having function purpose (“code about the same thing” in last paragraph in right column, p. 526, in section A)  in a document corpus corresponding to the monolithic application. However, 
Mazlami does not explicitly mention identifying “a functional purpose” 
of the disjoint code cluster “based on a business document corpus” corresponding to the monolithic application”.
Tyszberowicz discloses, “identifying, by the device, a functional purpose of the disjoint code cluster based on a business document corpus corresponding to the monolithic application;” 
(See Tyszberowicz, p. 54, first para., especially, “That is, the microservices
and in Fig. 1, p. 53, shows a business document corpus system in the UML model of CoCoME, visually with the functional purpose of the disjoint code clusters).
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to combine the identification of code both in graphs of Mazlami for clusters of functional classes as the recommendation of microservices in document corpus, and the teaching identifying the functional purpose of disjoint code cluster of microservices based on a business document corpus of Tyszberowicz. The combination would yield results predictable because it is as the available techniques for developers to capture and identify in micros-services in a monolithic architecture. 

Mazlami further discloses,
and recommending, by the device, a microservice to replace the disjoint code cluster based on
the functional purpose.
(See Mazlami sec. III MICROSERVICE EXTRACTION MODEL, start at right column in p. 525, where M is a Java Open source project in GitHub M = (CM,HM,DM), where CM is as Monolithic Project,  HM as an analysis of a temporal code evolution of the CM , and DM is as developers in GitHub project, for example, who contribute the code.  And See in left column, in p. 526, “
“
The clustering results in the microservice recommendation
RM for the monolith M. Formally, a microservice recommendation
is a forest RM consisting of at least 1 connected
component Sj . A connected component Sj in the forest is
referred to as a microservice, while N denotes the number
of microservices in the recommendation DM ”

As per Claim 10: Regarding,
10. The computer-implemented method of claim 9, wherein the business document corpus
includes at least one from a group consisting of a design document, a user guide, a code
annotation, a wiki-document, a github-document, and a readme-document corresponding to the
monolithic application.
(As further combining teaching of Tyszberowicz boniness document, in Tyszberowicz, sec. 3 and as in Fig. 1, CoCoMe is a github- document, and its Fig. 1 shows disjoint clusters of business microservices, thus CoCoMe is github- document belonged to business document corpus as of claim)

As per Claim 11: Regarding,
11. (Currently Amended) The computer-implemented method of claim 9, wherein the code property graph is a multi-graph that concurrently depicts structure of the source code, control flows in the source code, and data dependencies in the source code
Mazlami shows Property graph G of M with V are vertexes representing programming classes, thus, the G graph concurrently depicts structure of the source code, control flows in the source code, and data dependencies in the source code. Based on the generic class in programming, the classes could be dependent each to other to implement multi properties. 
Mazlami does not mention the Graph G is multi-graph; but, 



As per Claim 14: Regarding,
14. (Original) The computer-implemented method of claim 9, further comprising:
collecting, by the device, user feedback associated with the recommended microservice
and the disjoint code cluster; and
(See Mazlami, in p. 528, the section IV Evaluation, the Mazlami’s model is dealing with Open source Java Project and AngularJS in GitHub, the links is given in the footnote of the page, based on the Research questions and in p 525-526, section III A Microservice Extraction Model, DM is a set of Developers in the Monolithic Project M, and RM is Microservice recommendation, It is clearly the feedback is from the Developers and users in GitHub)
modifying, by the device, parameters of an algorithm that facilitates the detecting the
disjoint code cluster or parameters of an algorithm that facilitates the identifying the functional
purpose based on the collected user feedback.
(See Mazlami, in p. 525, right column, with Figure 1, and in the text portion, “The change history HM…)

As per Claim 15: Regarding,
15. (Original) The computer-implemented method of claim 9, further comprising:
storing, by the device, dependency patterns learned from code property graphs of other
monolithic applications, wherein the dependency patterns facilitate the detecting the disjoint
code cluster and the identifying the functional purpose.
(Mazlami, Figure 2, p. 526, and in combining Tyszberowicz, Fig. 1, p. 53) 

As per Claim 16: Regarding,
16. (Original) The computer-implemented method of claim 9, further comprising:
replacing, by the device, the disjoint code cluster with the recommended microservice.
(Mazlami, see Figures 1 and 2, etc., with the Microservice recommendation RM)


As per Claims 1-3, 6-8: Claims are directed to a system having claimed functionality corresponding to the limitations recited in claims 9-11, 14-16. The rejection of claims would be provided with rationales addressed in claim 9-11, 14-16.

As per Claims 17-19: Claims are directed to a product having claimed functionality corresponding to the limitations recited in claims 9-11. The rejection of claims would be provided with rationales addressed in claim 9-11.






As per Claim 21: Mazlami discloses, 
21. (Currently Amended) An apparatus, comprising:
a processor, operably coupled to a memory, that executes computer-executable
components stored in the memory, wherein the computer-executable components comprise:
(Common elements in every computing system)
a community detection component that identifies candidates for microservice decomposition in a monolithic application based on a code property graph corresponding to the monolithic application, (Mazlami, Figure 2, p. 526)

wherein the code property graph is generated based on an analysis of a temporal code evolution of the monolithic application that identifies groups of code changes of the monolithic application that occur in respective defined time periods; [and]
(Mazlami, Figure 1, p. 525).

Regarding, 
a topic modeling component that identifies functions respectively performed by
the identified candidates based on business documents corresponding to the monolithic
application.
(Mazlami, Figure 2, p. 526, identifies S1, S2, S2,  and in Algorithm 1, p. 528, as candidates based on the code about the same things.
However, Mazlami, shows typically the identification with examples of the disjoint code clusters or modifies the code clusters in graphs characterizing a monolithic application)
but
Mazlami does not explicitly identify “identified candidates based on business documents corresponding to the monolithic application”.

Tyszberowicz discloses, 
identified candidates based on business documents corresponding to the monolithic
application; 
See Tyszberowicz, p. 54, first para., especially, “That is, the microservices
partition the system state variables into disjoint sets such that the operations of each microservice may directly access only its local variables.”, and in Fig. 1, p. 53, shows a business document corpus system in the UML model of CoCoME, visually with the candidates based on business documents.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to combine the identification of code both in graphs of Mazlami and in model of functional purpose of Tyszberowicz as all available techniques for developers to capture and identify in micros-services in a monolithic architecture. 

Regarding,
and a microservices component that replaces at least one of the identified candidates
of the monolithic application with at least one microservice based on the functions.
(Mazlami, Figure 2, p. 526, identifies S1, S2, S2 as in the G(E,V) graph, where G(E,V) is constructed based on the change History and in Figure 1. In Figure 2, the Sj , j= 1, 2, 3, is clustering as a proper subset as Microservice based on recommendation R  , and See entirely j  is a microservice based on the same  function.)

As per Claim 22: Regarding,
22. (Original) The apparatus of claim 21, wherein the business documents include at least one from a
group consisting of a design document, a user guide, a code annotation, a wiki-document, a
github-document, and a readme-document corresponding to the monolithic application.
(See in Tyszberowicz, sec. 3 and as in Fig. 1, CoCoMe is a business document corpus. CoCoME is known as part of github-document)
(Note in Mazlami, The Model M is in the GitHub given on sec. IV, p. 528)

As per Claim 23: Regarding,
23. (Currently Amended) The apparatus of claim 21, wherein the code property graph is a
multi-graph that concurrently depicts structure of the source code, control flows in the source
code, and data dependencies in the source code.
(Claim 23 has the limitations corresponding to the method claim 11 above. The rejection of the claim is applied with the same rationale in claim 11 above)


As per Claim 24: Claim is directed to a method that has the limitations corresponding to the Apparatus claim 21. The rejection of the claim is applied with the same rationale in claim 21 above.

As per Claim 25: Claim is directed to a method that has the limitations corresponding to the Apparatus claim 22. The rejection of the claim is applied with the same rationale in claim 22 above.



Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazlami et al., “Extraction of Microservices from Monolithic Software Architectures”, 2017, IEEE, pages 524-531, in view of Tyszberowicz et al., “Identifying Microservices Using Functional Decomposition”, 2018, Springer Nature Switzerland AG, pp. 50-65, and further in view of Eski et al., “An Automatic Extraction Approach - Transition to Microservices Architecture from Monolithic Application”, 2018, ACM, 6 pages.
As per Claim 12: Regarding,
In using graphs for identifying disjoint clusters, Mazlami discloses,
12. (Currently Amended) The computer-implemented method of claim 9, further comprising:
generating, by the device, the code property graph based on source code of the monolithic application ( Mazlami, G(E,V) of Figure 1, or 2, in p. 525, 526), wherein the code property graph comprises a combination of an abstract syntax tree, 
a control flow graph, and a program dependence graph characterizing the monolithic application (Mazlami, G(E,V) of Figure 1, or 2);
and
augmenting, by the device, edge weights of the code property graph based on the
temporal code evolution (Mazlami, Figure 1, and last para in right column of p. 525), wherein the temporal code evolution comprises changes to the source code of the monolithic application over time (Mazlami, Figure 1, p. 525)
In the generation of the graph Mazlami, does not explicitly mention, the generation includes 
combination of an abstract syntax tree,
Eski discloses combination of an abstract syntax tree, (See Eski, Figure 1, p. 3). With combining by the abstract syntax trees that is existed from the software already created in programming construction structure and graph principle would obtain better result in microservice identification. 
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to further include the abstract syntax tree in the micro-service extraction of Eski to the teaching of Mazlami and in view of Tyszberowicz for obtaining the best result in identifying and extracting the microservice components. 

As per Claim 4: Claim is directed to a system having claimed functionality corresponding to the limitations recited in claim 12. The rejection of claims would be provided with rationales addressed in claim 12.

As per Claim 20: Claim is directed to a product having claimed functionality corresponding to the limitations recited in claim 12. The rejection of claims would be provided with rationales addressed in claim 12.


 Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazlami et al., “Extraction of Microservices from Monolithic Software Architectures”, 2017, IEEE, pages 524-531, in view of Tyszberowicz et al., “Identifying Microservices Using Functional Decomposition”, 2018, Springer Nature Switzerland AG, pp. 50-65, and further in view of Zheng et al., “Model-Parallel Inference for Big Topic Models”, 2014, Carnegie Mellon University, 12 pages.




As per Claim 13: Regarding,
13. (Original) The computer-implemented method of claim 9, wherein the identifying the functional
purpose of the disjoint code cluster employs a Latent Dirichlet Allocation algorithm.
Mazlami and in view of Tyszberowicz, in the identifying the functional purpose, Tyszberowicz does not mention employing LDA algorithm.

Zheng discloses, identifying the functional purpose of the disjoint code cluster employs a Latent Dirichlet Allocation algorithm (See Zheng: in sec. 1 Introduction, “task as keywork”, “in LDA..
he model to be extracted from the data consists of a large collection
of subspace bases, i.e., latent topic vectors, which are shared among all the documents”, and see sec. 2, p. 3-4, and sec. 3, p. 4-6). The inclusion of LDA is used in big data and thus requires a mathematical model.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to further include the identification by employing LDA algorithm of in Zheng for dealing with Big-data that might be with a monolithic structure.
 
As per Claim 5: Claim is directed to a system having claimed functionality corresponding to the limitations recited in claim 13. The rejection of claims would be provided with rationales addressed in claim 13.


Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
December 31, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191